Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2000

Figueroa v. Blackburn
Precedential or Non-Precedential:

Docket 99-5252




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Figueroa v. Blackburn" (2000). 2000 Decisions. Paper 65.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/65


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 27, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-5252

ROBERT DAVID FIGUEROA,

       Appellant

v.

AUDREY P. BLACKBURN

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

D.C. Civ. No.: 98-3041
Magistrate Judge: The Honorable Freda L. Wolfson

Argued: January 11, 2000

Before: BECKER, Chief Judge, ALITO and
BARRY, Circuit Judges

(Opinion Filed: March 27, 2000)

       Elizabeth Macron, Esquire (Argued)
       1807 Grand Central Avenue
       P.O. Box 146
       Lavallette, NJ 08735

        Attorney for Appellant




       Lyle P. Hough, Jr., Esq. (Argued)
       City of Trenton
       319 East State Street
       City Hall
       Trenton, NJ 08608

        Attorney for Appellee

OPINION OF THE COURT

BARRY, Circuit Judge:

This appeal requires us to decide whether judges of
courts of limited jurisdiction, such as the New Jersey
municipal courts, are afforded absolute immunity for their
judicial acts. We hold that they are, as do all of the circuit
courts which have decided the issue. We further hold that
the Municipal Court Judge's actions which prompted this
case were taken in a judicial capacity in a case over which
she had jurisdiction. Accordingly, we will affirm.

I.

The facts underlying this appeal are brief, uncomplicated,
and not in dispute. On July 8, 1996, plaintiff Robert David
Figueroa ("Figueroa") appeared before the defendant, the
Honorable Audrey P. Blackburn, J.M.C., a municipal court
judge in Trenton Municipal Court, Mercer County, New
Jersey, for what was to have been his arraignment on two
counts of harassment, in violation of N.J.S.A. 2C:33-4a,
petty disorderly persons offenses.1 Figueroa was charged
with the offenses after having sent a harassing letter and
documents to two New Jersey Superior Court judges who
had previously handled his divorce and child custody
dispute.
_________________________________________________________________

1. Under N.J.S.A. 2C:33-4a, it is a petty disorderly persons offense if
any

person, "with purpose to harass another, . . . [m]akes, or causes to be
made, a communication or communications anonymously or at
extremely inconvenient hours, or in offensively coarse language, or any
other manner likely to cause annoyance or alarm." Id.

                                  2


At the outset, Figueroa told Judge Blackburn that he was
there not to enter a plea but to challenge the jurisdiction of
the Municipal Court over the offenses with which he was
charged. Before he could begin his argument, however,
Judge Blackburn directed him -- and directed him three
times -- to turn off his tape recorder. Figueroa did not do
so. As a result, Judge Blackburn ordered that Figueroa be
arrested and removed from the courtroom. The entire
proceeding began and ended in a matter of minutes. 2

In an order entered following Figueroa's arrest, Judge
Blackburn held him in contempt of court, and sentenced
_________________________________________________________________

2. The proceeding was recorded:

UNKNOWN-
SPEAKER: Robert Figueroa?
THE COURT: Robert Figueroa?
MR. FIGUEROA: There is a Robert David Figueroa. However --
       there's a Robert David Figueroa, however, I'm not
       here entering a plea. I'm her to challenge
       jurisdiction --
THE COURT: Sir, would you come forward, please?
MR. FIGUEROA: Thank you, Your Honor.
THE COURT: And turn off the tape recorder.
MR. FIGUEROA: Excuse me, Judge --
THE COURT: Turn off the tape recorder.
MR. FIGUEROA: Excuse me, Judge. I'd like to start it -- and
       basically --
THE COURT: Excuse me, sir. Turn off the tape recorder, and --
       and come forward.
MR. FIGUEROA: Excuse me, Judge --
THE COURT: Officer, just arrest that man, please.
MR. FIGUEROA: -- first of all, it's a county jurisdiction.
THE COURT: Officer --
MR. FIGUEROA: I have papers here.
THE COURT: Officer, would you just arrest him, please?
OFFICER: Yes, Your Honor.
THE COURT: Thank you.
MR. FIGUEROA: Excuse me, Judge? I'm challenging-- I'm
       challenging jurisdiction of the Court -- pardon?
UNKNOWN-
SPEAKER: Follow him.
THE COURT: Just follow the officer, please.

App. at 34-36.

                               3


him to be imprisoned for thirty days at the Mercer County
Corrections Center. She reasoned that

       Mr. Figueroa refused to come forward to be arraigned
       on the charges which had been brought against him on
       April 12, 1996. He refused to be quiet. He was loud
       and disruptive and refused to comply with the orders
       of the court.

App. at 37. Although mandated to stay execution of
sentence by New Jersey Court Rule 1:10-1 ("Execution of
sentence shall be stayed for five days following imposition
and, if an appeal is taken, during the pendency of the
appeal, provided, however, that the judge may require bail
if reasonably necessary to assure the contemnor's
appearance."), Judge Blackburn did not do so. Nor did
Judge Blackburn set bail.3

Figueroa, from jail and with the assistance of counsel,
twice attempted to have Judge Blackburn stay the balance
of his sentence. Both times, however, his attempts were
rebuffed. The second and last attempt came on July 19,
1996, when Figueroa again appeared before Judge
Blackburn for the previously aborted arraignment on the
harassment charges. In response to his request, Judge
Blackburn simply noted that the issue would be resolved by
the Superior Court.

Figueroa filed an appeal to the Superior Court for a de
novo review of his conviction and sentence for contempt. On
July 22, 1996, after having served fifteen days of a thirty
day sentence, he was granted a stay pending appeal and
released on bail. Ultimately, his contempt conviction was
reversed.

On August 14, 1996, while his appeal was pending,
Figueroa appeared before a different municipal court judge,
_________________________________________________________________

3. By failing to follow the requirements of N.J. Ct. R. 1:10-1, Judge
Blackburn hampered Figueroa's ability to seek the immediate appellate
review intended by the rule. See App. at 178 (Report of the
Subcommittee on Summary Contempt) (stating that the automatic stay
requirement was proposed because "ordinarily litigants and others in the
courtroom should not be peremptorily jailed prior to an opportunity for
appellate review").

                               4


the Honorable Samuel Sachs, for trial on the harassment
charges. Before trial began, however, Judge Sachs
discussed a directive promulgated by the Honorable Robert
N. Wilentz, the late-Chief Justice of the New Jersey
Supreme Court (the "Wilentz directive"), which provided for
the transfer of any case involving a complaint against or on
behalf of a judge or a member of his or her immediate
family or any case in which a judge was to be a witness to
the assignment judge of the county in which the case was
docketed. Because the assignment judge of Mercer County
was an alleged victim of Figueroa's harassment, Judge
Sachs did not commence the trial but, rather, referred the
case to the Superior Court in Mercer County so that it
could be reassigned to an acting assignment judge or
transferred to a different county. The harassment charges
were subsequently dismissed.

Figueroa filed this action on July 29, 1998 in the United
States District Court for the District of New Jersey. In the
one-count complaint, in which Judge Blackburn is named
as the sole defendant, Figueroa seeks damages for the
deprivation of his constitutional rights under the First,
Fourth, Sixth, Eighth and Fourteenth Amendments to the
United States Constitution, and Article I, paragraphs Sixth,
Seventh, Tenth, and Twelfth of the New Jersey State
Constitution. The complaint alleges that Figueroa's arrest
for contempt was contrary to the statutes and rules by
which Judge Blackburn was bound and that at no time did
she have jurisdiction to do what she did.

Judge Blackburn moved for summary judgment on the
ground that she was entitled to judicial immunity. With the
consent of the parties, and pursuant to 28 U.S.C.S 636(c)
and Fed.R.Civ.P. 73, the motion was adjudicated by
Magistrate Judge Freda L. Wolfson.

On March 10, 1999, in a comprehensive opinion, the
Magistrate Judge granted the motion for summary
judgment. See Figueroa v. Blackburn, 39 F. Supp. 2d 479,
483 (D.N.J. 1999). She found, first, "that Judge
Blackburn's order for Mr. Figueroa's immediate arrest and
her subsequent contempt order which sentenced [him] to
thirty days in prison were indeed judicial acts." Id. at 486.
Next, she determined that although Judge Blackburn was

                                5


a judge of a court of limited jurisdiction, overwhelming
authority supported a finding that she was entitled to
judicial immunity. She determined, as well, that Judge
Blackburn did not act in the clear absence of jurisdiction
and rejected Figueroa's argument that the Wilentz directive
had divested her of jurisdiction. Although a copy of the
directive had not been produced, the Magistrate Judge
assumed for purposes of decision that the directive existed
and found:

       [E]ven if the New Jersey Supreme Court prevented
       Judge Blackburn from hearing the merits of the two
       harassment charges, she retained the inherent
       authority both over her docket and the persons
       appearing before her to ultimately decide the
       jurisdiction issue raised by plaintiff.

Id. at 492. Finally, she found that although the contempt
citation was procedurally deficient, "the issue is not before
this Court because the existence of procedural errors plays
absolutely no part in the judicial immunity analysis." Id. at
493, 495 (noting that "the public policy favoring the judicial
immunity doctrine outweighs any consideration given to the
fact that a judge's errors caused the deprivation of an
individual's basic due process rights").4

Figueroa filed a timely notice of appeal. We have
jurisdiction pursuant to 28 U.S.C. S 1291.

II.

We review a grant of summary judgment de novo , viewing
all facts and reasonable inferences drawn therefrom in the
light most favorable to the nonmoving party. See Arnold M.
Diamond, Inc. v. Gulf Coast Trailing Co., 180 F.3d 518, 521
(3d Cir. 1999). A motion for summary judgment should
only be granted when "there is no genuine issue as to any
material fact and . . . the moving party is entitled to a
judgment as a matter of law." Fed. R. Civ. P. 56(c). Our
_________________________________________________________________

4. The Magistrate Judge also noted that "this Court is not the correct
forum in which [Figueroa can] obtain relief," and suggested that "the
appropriate avenue is to proceed against defendant before the Advisory
Committee on Judicial Conduct." Figueroa, 39 F. Supp. 2d at 495 n.10.

                               6


task is to determine whether the moving party -- here,
Judge Blackburn -- has shown " `that there exists no
genuine issue of material fact that would permit a
reasonable jury to find for the nonmoving party.' "
International Union, United Auto., Aerospace & Agric.
Implement Workers of America v. Skinner Engine Co. , 188
F.3d 130, 137 (3d Cir. 1999) (quoting Miller v. Indiana
Hosp., 843 F.2d 139, 143 (3d Cir. 1988)). We also review de
novo the Magistrate Judge's determination that Judge
Blackburn, as a judge of a court of limited jurisdiction,
could be accorded judicial immunity, a purely legal
question. See Carver v. Foerster, 102 F.3d 96, 99 (3d Cir.
1996).

Figueroa asserts, first, that municipal court judges are
not entitled to judicial immunity. Judicial immunity, the
argument goes, is exclusive to judges of superior or general
jurisdiction and judges of limited or inferior jurisdiction, if
they are protected at all, are protected only when acting
within their jurisdiction.

Even if municipal court judges can receive the protection
of judicial immunity, Figueroa continues, Judge Blackburn
was not entitled to immunity because she acted in the
absence of subject matter jurisdiction over the offenses with
which he was charged. Figueroa invokes, first, the Wilentz
directive and asserts, second, that N.J. Ct. R. 1:10-1, as
amended in 1994, eliminated a municipal court's power to
immediately execute a sentence for contempt of court.5
Thus, he submits, Judge Blackburn did not have
jurisdiction to order his immediate arrest without granting
a five-day stay of sentence and her act in so doing was,
therefore, a nonjudicial act.6
_________________________________________________________________

5. It should be noted that N.J. Ct. R. 1:10-1 is not limited to municipal
court judges. Pursuant to the rule, all state judges must stay execution
of a contempt sentence.
6. Figueroa also submits that judicial immunity was not appropriate
because, as a result of Judge Blackburn's actions, appellate review could
be neither meaningful nor effective. In this connection, he argues that
Judge Blackburn's failure to comply with N.J. Ct. R. 1:10-1 deprived him
of his liberty without the ability to appeal -- an error that could not be
subsequently corrected on appeal. For the same reasons that we reject
Figueroa's other contentions, we reject this one and will not discuss it
further.

                               7


A.

It is a well-settled principle of law that judges are
generally "immune from a suit for money damages." Mireles
v. Waco, 502 U.S. 9, 9 (1991) (per curiam); see also Randall
v. Brigham, 74 U.S. (7 Wall.) 523, 536 (1868) ("This doctrine
is as old as the law, and its maintenance is essential to the
impartial administration of justice."). The doctrine of
judicial immunity is founded upon the premise that a
judge, in performing his or her judicial duties, should be
free to act upon his or her convictions without threat of suit
for damages. See Bradley v. Fisher, 80 U.S. (13 Wall.) 335,
347 (1872). The Supreme Court has made it clear that

       "judges of courts of superior or general jurisdiction are
       not liable to civil actions for their judicial acts, even
       when such acts are in excess of their jurisdiction, and
       are alleged to have been done maliciously or corruptly."

Stump v. Sparkman, 435 U.S. 349, 355-56 (1978) (quoting
Bradley, 80 U.S. (13 Wall.) at 351). As a result, a judge's
immunity from civil liability "is overcome in only two sets of
circumstances. First, a judge is not immune from liability
for nonjudicial acts, i.e., actions not taken in the judge's
judicial capacity. Second, a judge is not immune for
actions, though judicial in nature, taken in the complete
absence of all jurisdiction." Mireles, 502 U.S. at 11-12
(citations omitted).

While recognizing these principles, Figueroa contends
that judges of courts of limited jurisdiction, as municipal
court judges surely are, are not entitled to judicial immunity.7
_________________________________________________________________

7. There is no dispute that Judge Blackburn, as a municipal court judge,
is a judge of a court of limited jurisdiction. Municipal courts in New
Jersey are statutorily created pursuant to N.J.S.A. 2B:12-1. Their limited
jurisdiction is set forth at N.J.S.A. 2B:12-17:

       A municipal court has jurisdiction over the following cases within
       the territorial jurisdiction of the court:
       a. Violation of county or municipal ordinances;

       b. Violation of the motor vehicle and traffic la ws;

       c. Disorderly persons offenses, petty disorderly p ersons offenses
and
       other non-indictable offenses except where exclusive jurisdiction
is

       given to the Superior Court;

                               8


In support of this contention, Figueroa relies on the
following excerpt from Bradley, which echoed the Court's
earlier pronouncement in Randall, 74 U.S. (7 Wall.) at 535-
36:

       it was a general principle, applicable to all judicial
       officers, that they were not liable to a civil action for
       any judicial act done by them within their jurisdiction;
       that with reference to judges of limited and inferior
       authority it had been held that they were protected only
       when they acted within their jurisdiction; that if this
       were the case with respect to them, no such limitation
       existed with respect to judges of superior or general
       authority; that they were not liable in civil actions for
       their judicial acts, even when such acts were in excess
       of their jurisdiction.

80 U.S. (13 Wall.) at 351 (emphasis added).

Notwithstanding this language, we decline Figueroa's
invitation to distinguish between judges of limited
jurisdiction and those of general jurisdiction for purposes of
judicial immunity based on dicta in cases decided well over
one hundred years ago. See King v. Love, 766 F.2d 962,
966 (6th Cir.) ("[A]ny statements made by the Supreme
Court about judges of courts having only limited or inferior
jurisdiction were dicta."), cert. denied, 476 U.S. 971 (1985);
see also Turner v. Raynes, 611 F.2d 92, 94 (5th Cir.)
(opining that the Supreme Court's pronouncements on
immunity for judges of courts of inferior or limited
jurisdiction have been "circumspect"), cert. denied, 449 U.S.
900 (1980). The concept that judges exercising limited
jurisdiction are protected only when acting within their
jurisdiction has never been adopted by the Supreme Court
_________________________________________________________________

       d. Violations of the fish and game laws;

       e. Proceedings to collect a penalty where jurisdic tion is granted
by
       statute;

       f. Violations of laws regulating boating; and

       g. Any other proceedings where jurisdiction is gra nted by statute.

Id.

                               9


and was merely assumed in cases in which the issue was
not pertinent to the disposition. See, e.g., Randall, 74 U.S.
(7 Wall.) at 535-36 (addressing the immunity of a judge of
the "Superior Court of Massachusetts . . . a court of general
jurisdiction"); see also Van Sickle v. Holloway, 791 F.2d
143, 1435 (10th Cir. 1986)(suggesting that judges of courts
of limited jurisdiction are not immune when acting in
excess of jurisdiction); McClain v. Brown, 587 F.2d 389,
390 (8th Cir. 1978) (same). Moreover, we do not believe that
fleeting references made long ago are indicative of how the
Supreme Court would view the issue today.

Cases of more recent vintage support our conclusion
that, for purposes of judicial immunity, there should not be
a distinction between judges of courts of limited and
general jurisdiction. See Butz v. Economou, 438 U.S. 478,
513 (1978) (according judicial immunity to hearing officers
performing adjudicatory functions within a federal
administrative agency); Pierson v. Ray, 386 U.S. 547, 553-
55 (1967) (according judicial immunity to a local municipal
police justice, concluding that "this settled principle of law"
was not abolished by 42 U.S.C. S 1983). In Butz, for
example, the Court found "that adjudication within a
federal administrative agency shares enough of the
characteristics of the judicial process that those who
participate in such adjudication should also be immune
from suits for damages." 438 U.S. at 512-13 (noting that
"[t]he conflicts which federal hearing examiners seek to
resolve are every bit as fractious as those which come to
the court" and "[m]oreover, federal administrative law
requires that agency adjudication contain many of the same
safeguards as are available in the judicial process."). The
Court also premised its conclusion that immunity was
appropriate on the fact that the role of a federal hearing
officer or an administrative law judge is " `functionally
comparable' to that of a judge." Id. at 513.

It is clear that the role of a judge of a court of limited
jurisdiction is "functionally comparable" to that of a judge
of a court of general jurisdiction. Furthermore, courts of
limited jurisdiction and courts of general jurisdiction are
similar in many respects. In New Jersey, for example,
municipal court proceedings are subject to de novo review
                               10


by the Superior Court and the traditional avenues of
appellate review are thereafter available. See N.J. Ct. RR.
3:23, 3:24, and 7:13-1. We simply do not believe that the
Supreme Court would find judicial immunity appropriate
for executive branch officers exercising duties"functionally
comparable" to that of a judge, Butz, 438 U.S. at 513, yet
find it inappropriate for state judicial officers, albeit judicial
officers of limited powers. See Turner, 611 F.2d at 96
(noting that "[i]f there exist anywhere adjudicative
functionaries of specialized and limited powers, surely it is
these officers of the executive branch").

Moreover, we find persuasive the fact that all of our sister
circuit courts which have been presented with the issue of
whether the doctrine of judicial immunity can be applied to
judges of courts of limited jurisdiction have concluded that
it can and, in so concluding, have not distinguished
between judges of courts of limited jurisdiction and courts
of general jurisdiction. See King, 766 F.2d at 968 (6th Cir.)
("[W]here a judge of a court of limited jurisdiction engages
in judicial acts in deciding a case over which the court has
subject matter jurisdiction, he is absolutely immune from
suits for damages even if he exceeds his authority or his
jurisdiction."); Turner, 611 F.2d at 97 (5th Cir.) (holding
that justice of the peace "is entitled to the same immunity
. . . he would be accorded were he the magistrate of a
superior court"); see also Cok v. Cosentino , 876 F.2d 1, 2
(1st Cir. 1989) (per curiam)(holding that a family court
justice is without question "protected by absolute immunity
from civil liability for any normal and routine judicial act");
Pressly v. Gregory, 831 F.2d 514, 517 (4th Cir. 1987)
(applying judicial immunity to bar plaintiff 's claims against
state magistrate judges); Dykes v. Hosemann, 776 F.2d
942, 945 (11th Cir. 1985) (en banc) (per curiam) (according
judicial immunity to state juvenile court judge), cert.
denied, 479 U.S. 983 (1986); O'Neil v. City of Lake Oswego,
642 F.2d 367, 369 (9th Cir. 1981) (concluding that
municipal court judge was entitled to judicial immunity
despite the fact that he acted in excess of jurisdiction);
Lopez v. Vanderwater, 620 F.2d 1229, 1234 (7th Cir.)
(according judicial immunity to state associate judge), cert.
denied, 449 U.S. 1028 (1980).8 We, too, have previously
_________________________________________________________________

8. Illinois associate judges are permitted to"hear misdemeanor cases but
not felony cases without special designation." Lopez, 620 F.2d at 1234
n.5.

                               11
upheld, albeit without much discussion, the grant of
judicial immunity to a state justice of the peace and did not
question the applicability of the doctrine to him. See
Pennebaker v. Chamber, 437 F.2d 66, 67 (3d Cir. 1971) (per
curiam) ("We think the action against the Justice of the
Peace was properly dismissed as legally frivolous because
he was sued for actions connected with the discharge of his
judicial duties and was therefore immune from such suit.").

Finally, we are convinced that the policy reasons for
according judges judicial immunity are equally as
convincing with respect to judges exercising limited
jurisdiction as they are with respect to those exercising
general jurisdiction. As the Supreme Court has noted, "the
doctrine of judicial immunity is thought to be in the best
interests of `the proper administration of justice . . . [,for it
allows] a judicial officer, in exercising the authority vested
in him [to] be free to act upon his own convictions, without
apprehension of personal consequences to himself.' "
Stump, 435 U.S. at 363 (quoting Bradley, 80 U.S. (13 Wall.)
at 347). Irrespective of a judge's status in the hierarchy of
the judicial system, the need for independence and for
freedom from the threat of a suit for damages is an
indispensable ingredient in the proper administration of
justice. Cf. Butz, 438 U.S. at 511 ("Judges have absolute
immunity not because of their particular location within the
Government but because of the special nature of their
responsibilities.").

B.

Having concluded as a matter of law that judges of courts
of limited jurisdiction are entitled to the protection of the
doctrine of judicial immunity, we must now determine
whether the immunity to which Judge Blackburn was
entitled was otherwise overcome. As we have already
indicated, a judge's "immunity is overcome in only two sets
of circumstances. First, a judge is not immune from liability
for nonjudicial acts, i.e., actions not taken in the judge's
judicial capacity. Second, a judge is not immune for
actions, though judicial in nature, taken in the complete
absence of all jurisdiction." Mireles, 502 U.S. at 11-12

                                12


(citations omitted). The facts of this case persuade us that
neither set of circumstances is present here.

We address, first, Figueroa's contention that Judge
Blackburn's order that the sentence for contempt of court
be executed on the spot was not a judicial act because she
was not empowered to order any such thing. Figueroa
correctly notes that the power of a New Jersey state judge
to order the immediate service of a sentence for contempt
is restricted by N.J. Ct. R. 1:10-1, which states that
"[e]xecution of sentence shall be stayed forfive days
following imposition" to allow the defendant to appeal and
is further stayed if an appeal is, in fact, taken. Id. That
Judge Blackburn may have erred in immediately ordering
Figueroa to prison, however, does not alter the judicial
nature of the act.

Factors which determine whether an act is a "judicial act"
"relate to the nature of the act itself, i.e. , whether it is a
function normally performed by a judge, and to the
expectation of the parties, i.e., whether they dealt with the
judge in his judicial capacity." Stump, 435 U.S. at 362.
There can be little doubt that holding an individual in
contempt is an act normally performed by a judge. See N.J.
Ct. R. 1:10-1 (granting "[a] judge conducting a judicial
proceeding . . . [the power to] adjudicate contempt
summarily without an order to show cause"); DePiero v. City
of Macedonia, 180 F.3d 770, 784 (6th Cir. 1999) ("The act
of citing and incarcerating a party for contempt of court
where the court has subject matter jurisdiction over the
charge is also a judicial act to which absolute immunity
attaches."), cert. denied, ___ U.S. ___, 120 S. Ct. 844 (2000);
Homola v. McNamara, 59 F.3d 647 (7th Cir. 1995) (holding
the same); Crooks v. Maynard, 913 F.2d 699, 700 (9th Cir.
1990) (declaring that judge's act of holding defendant in
contempt "was clearly performing a judicial act").
Furthermore, because Figueroa was brought before Judge
Blackburn for the purpose of being arraigned, he was
before her and dealing with her in her judicial capacity.
Ordering him to prison was a paradigm judicial act, and
that act does not become nonjudicial because it was wrong.

Neither, as the Magistrate Judge properly concluded, did
Judge Blackburn act in the complete absence of

                                13


jurisdiction. See Figueroa, 39 F. Supp. 2d at 495. The
Supreme Court has instructed that in determining the
scope of a judge's jurisdiction, that jurisdiction

       must be construed broadly where the issue is the
       immunity of the judge. A judge will not be deprived of
       immunity because the action he took is in error, was
       done maliciously, or was in excess of his authority;
       rather, he will be subject to liability only when he has
       acted in the `clear absence of all jurisdiction.'

Stump, 435 U.S. at 356-57 (quoting Bradley, 80 U.S. (13
Wall.) at 351). Generally, therefore, " `where a court has
some subject matter jurisdiction, there is sufficient
jurisdiction for immunity purposes.' " Barnes v. Winchell,
105 F.3d 1111, 1122 (6th Cir. 1997). There is, of course, a
difference between an act in excess of jurisdiction and one
in the absence of jurisdiction:

       [I]f a probate judge, with jurisdiction over only wills
       and estates, should try a criminal case, he would be
       acting in the clear absence of jurisdiction and would
       not be immune from liability for his action; on the
       other hand, if a judge of a criminal court should
       convict a defendant of a nonexistent crime, he would
       merely be acting in excess of his jurisdiction and would
       be immune.

Stump, 435 U.S. at 357 n.7.

Pursuant to a statutory grant of authority, municipal
courts have jurisdiction over "[d]isorderly persons offenses,
petty disorderly persons offenses and other non-indictable
offenses except where exclusive jurisdiction is given to the
Superior Court." N.J.S.A. 2B:12-17. Figueroa was charged
with two counts of violating N.J.S.A. 2C:33-4a, a petty
disorderly person's offense. See supra note 1. Judge
Blackburn clearly had jurisdiction over such matters.

Figueroa argues, however, that even if ordering him to jail
was a judicial act, Judge Blackburn did not have
jurisdiction to do so because of the Wilentz directive. He is
wrong. Judge Blackburn was presiding over a case, the
subject matter of which fell within her jurisdiction. As a
case properly on her docket and with the proper party

                               14


appearing before her, Judge Blackburn had, at a minimum,
the power to manage the case and dispose of any issues
relating to jurisdiction. Cf. In re Orthopedic"Bone Screw"
Prods. Liab. Litig., 132 F.3d 152, 156 (3d Cir. 1997). Even
if all she could or should have done was recognize that
there was a directive requiring the case to be removed from
the Municipal Court and transferred to the assignment
judge of the Superior Court of the county, Judge Blackburn
had jurisdiction to make that preliminary determination.
Cf. id. ("[D]espite this inability of a court to decide the
merits of a case over which it lacks jurisdiction, a court
does have inherent authority both over its docket and over
the persons appearing before it."). It is simply irrelevant for
purposes of jurisdiction whether that determination was
right or wrong.

Here, of course, Judge Blackburn did not decide the
effect of the directive, if any, on her jurisdiction and it does
not appear that the directive was ever presented to her. It
matters not whether that failure, if failure it be, was for
that reason or because of Figueroa's conduct before her or
her haste in holding him in contempt.9 What matters is that
Judge Blackburn had jurisdiction to preside at the
arraignment of offenses which fell within her jurisdiction.
To find otherwise would require a judge to refrain from
exercising jurisdiction prior to determining whether
jurisdiction, in fact, exists.

Finally, we reject Figueroa's argument that Judge
Blackburn's failure to grant him the five-day stay required
by N.J. Ct. R. 1:10-1, because it was in error, was an act
taken in the absence of jurisdiction. Taken to its logical
_________________________________________________________________

9. To be sure, Judge Blackburn's actions in this case ignored the New
Jersey Supreme Court's protocol for exercising summary contempt
powers. See In re Daniels, 118 N.J. 51 (1990) (per curiam). The Court in
Daniels declared: "With few exceptions, every contempt calls for an
explanation. Thus, even in summary contempt proceedings [the
defendant] should be informed of the charge and given an opportunity
either to dispel any possible misunderstanding or to present any
exculpatory facts that are not known to the court." Id. at 62. At the time
of Figueroa's arrest, Judge Blackburn neither provided him with a
reason for his arrest nor permitted him the opportunity to explain his
actions. See supra note 2.

                               15


extreme, the argument is that whenever a judge makes an
error of law or procedure in a matter properly before him or
her, that judge is not entitled to judicial immunity or,
stated somewhat differently, a judge does not have
jurisdiction to make a mistake. That, of course, is
preposterous. Judge Blackburn's failure to adhere to the
requirements of N.J. Ct. R. 1:10-1 was, without question,
as the Magistrate Judge found, an "inexplicable" procedural
flaw. See Figueroa, 39 F. Supp. 2d at 494. It was, however,
at most, an act taken in excess of jurisdiction, just as if a
judge had imposed a sentence beyond the statutory limit
or, recalling the Supreme Court's illustration in Stump, a
judge had convicted a defendant of a nonexistent offense.
See Tucker v. Outwater, 118 F.3d 930, 936 (2d Cir.)
(declaring that a judge's failure to follow local procedural
rules in arraigning a defendant is an act in excess of
jurisdiction, but such "mistakes are precisely the kind of
`procedural errors,' albeit `grave,' that do not deprive a
judge of subject matter jurisdiction -- or judicial
immunity") (quoting Stump, 435 U.S. at 359), cert. denied,
522 U.S. 997 (1997). Because Judge Blackburn had
jurisdiction over the matter before her, she had jurisdiction
to err and is entitled to judicial immunity.
III.

In sum, we hold that, with respect to the doctrine of
judicial immunity, there is no distinction between judges of
courts of limited jurisdiction and judges of courts of general
jurisdiction. Moreover, Judge Blackburn's actions were
judicial acts taken in a matter over which she had
jurisdiction. We, therefore, will affirm.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit


                               16